Citation Nr: 1430360	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Board issued a decision addressing the present matter.  

The issue of entitlement to a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 2, 2014, the Board issued a decision denying entitlement to a higher rating for PTSD.

2.  Additional medical evidence relevant to the issue in the May 2, 2014 Board decision was submitted by the Veteran and was received by the Board before the Board decision was rendered, but was not associated to the file. 


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on May 2, 2014 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 2, 2014, the Board issued a decision denying entitlement to a rating higher than 30 percent for PTSD.

On May 23, 2013, the Board received a private medical examination dated April 2013 from the Veteran that was relevant to the issue on appeal prior to the arrival of the Veteran's claim file at the Board.  The private medical examination was sent to the RO and was associated with a temporary file.  This evidence was not associated with the Veteran's claims folder at the time of the May 2, 2014 Board decision.

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  The relevant medical evidence was received by the Board before a decision was rendered; however, it was not associated with the Veteran's claim file.  In order to assure due process, the Board has decided to vacate the May 2014 decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above will be considered de novo.


ORDER

The Board's decision of May 2, 2014, is hereby vacated.


REMAND

In light of the Veteran's April 2013 private examination showing that his symptoms may have worsened and the time lapse since the last VA examination in February 2011, a new VA examination is necessary to assess the current severity of the Veteran's claimed PTSD.  See 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's PTSD.  The claim file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings of PTSD are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


